Kupferman, J. P.,
dissents in a memorandum as follows:
*654Pursuant to a well-reasoned approach, Judge Saxe directed the purchase by the parties, with each paying one half of the subscription price.
Prior to the time the husband moved to California, the lease, for the period 1977 through 1980, was in the names of both parties. When the final judgment of divorce was entered in 1980, although the wife got the furniture, the stipulation of settlement was silent as to rights in the apartment. Obviously, with two children to care for, the wife could continue to reside in the apartment. In this aspect, the matter is similar to the case of Burns v 500 E. 83rd St. Corp. (59 NY2d 784) (see also, Zuch v Zuch, 117 AD2d 397; Palazzo v Palazzo, 121 AD2d 261).
The only aspect which would give pause, in affirming the determination at Special Term, is the fact that the husband has moved for partition. The obvious intent of the parties was that the wife remain in possession as part of the marital split-up. However, this does not derogate from the husband’s continued interest in the premises. The husband supplied the alimony from which rent was paid, and after he had gone to California, where his wife refused to join him, he made several monthly direct payments to the landlord, e.g., he paid for January and February 1979.
The wife’s interest in remaining as a tenant in the premises (as distinguished from complete ownership of the co-op) can be evinced in a modification of the divorce decree. I would affirm the determination at Special Term.